Citation Nr: 1755174	
Decision Date: 12/01/17    Archive Date: 12/11/17

DOCKET NO.  14-07 048 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Davis, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1968 to January 1970.  

This matter comes to the Board of Veterans' Appeals on an appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St Petersburg, Florida, that confirmed and continued denial of service connection for sleep apnea.

In July 2017, the Veteran testified at a videoconference hearing before the undersigned. A transcript of that hearing has been prepared and associated with the claims file.


FINDINGS OF FACT


The evidence of record favors a finding that the Veteran's sleep apnea disorder is aggravated by his service-connected diabetes mellitus.


CONCLUSION OF LAW

The criteria for service connection for sleep apnea have been met on a secondary basis.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking service connection for his sleep apnea disorder. The Veteran contends that his sleep apnea is secondary to his service-connected diabetes mellitus.  See the Veteran's April 2012 Notice of Disagreement; March 2014 Form 9.
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Disabilities diagnosed after discharge may still be service-connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. 
§ 3.310(a). Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability. 38 C.F.R. § 3.310(a), (b) (2017). 

VA medical center (VAMC) medical records from 2011 show that the Veteran was diagnosed with sleep apnea in August of 2011.  See Government treatment records received on September 27, 2011 at p. 9.

The Veteran was awarded service connection for diabetes mellitus in a February 2010 rating decision.

The key question at issue is whether the Veteran's service-connected diabetes mellitus has caused or aggravated the Veteran's sleep apnea disability. 

Significantly, the Veteran has submitted a March 2014 letter from his treating physician, Dr. A. Soto The letter states that there is a correlation between obesity and sleep apnea. It further states that the medication that the VA prescribed the Veteran in 2009 for his diabetes mellitus, most likely lead to the Veteran's 20-pound weight gain by 2011.  See letter received March 2014.

As additional support for his claim, the Veteran has submitted a March 2016 article from the American Sleep Apnea Society as well as a January 2017 article by a Veterans Claims Advocate.  Both indicate that sleep apnea is caused and/or aggravated by diabetes mellitus. See correspondence received July 2017.

Despite a negative nexus opinion from an October 2011 VA examiner, there is no medical opinion evidence of record contrary to those provided by the Dr. A. Soto and the published articles.  Although the evidence does not show that the Veteran's sleep apnea is specifically caused his diabetes mellitus disability, there is evidence favoring a finding that at the very least his sleep apnea is aggravated or exacerbated by his service-connected diabetes mellitus and/or his treatment for diabetes mellitus.

The Board finds that there is probative, competent medical evidence of record that the Veteran has a current diagnosis of a sleep apnea disorder, and that such has been worsened by his service-connected diabetes mellitus. The benefit sought on appeal is granted.

ORDER

Service connection for sleep apnea is granted on a secondary basis.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


